Citation Nr: 1826124	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-15 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2014, the Board remanded this issue for issuance of a Statement of the Case and development where appropriate.  In September 2016, the Board remanded this issue for further development.


FINDINGS OF FACT

Tinnitus cannot be reasonably disassociated from the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Veteran argues that his tinnitus is a result of his inservice noise exposure.  Tinnitus is recognized as a disorder being capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran reported in correspondence of record that he had tinnitus.  Additionally, he has been diagnosed as having tinnitus by a private physician and during VA examinations.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

The record shows that the Veteran had service in Vietnam and his military occupation specialty was with the security police.  The Veteran has described high levels of noise exposure during service, including having to fire his machine gun at the enemy and exposure to aircraft while serving as security on flight lines.  He also stated that he was exposed to many types of weapons fire during combat.  The record supports the Veteran's assertions of noise exposure during combat as he was awarded the Air Force Outstanding Unit Award with valor and one oak leaf cluster, Vietnam Service Medal with 3 bronze stars and Republic of Vietnam Gallantry Cross with palm.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C. § 1154(a).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.    

Service treatment records are silent for any complaints of tinnitus.  The Veteran reported having ringing in his ears since service.  In the September 2016 Board remand, the January 2010 VA examination was found to be inadequate as the examiner was unclear as to when the Veteran's tinnitus began and, according to the Veteran, inaccurately stated that the Veteran had significant noise exposure outside of service.  The Veteran was afforded another VA examination in March 2017; however, the Board again finds the opinion inadequate.  The examiner opined that there was no evidence that his tinnitus was related to noise injury and was more likely related to his post-military acquired hearing loss.  The examiner did not consider the Veteran's report that he has had tinnitus since service and based this opinion on the onset of the Veteran's tinnitus nearly 30 years following discharge.  There is no explanation for this finding of a later onset of tinnitus and the examiner merely stated that there are several instances in the medical records supporting that tinnitus was not present at the time of discharge, that it developed over time and was not present until nearly 30 year post military discharge.  

The Board finds that, resolving reasonable doubt in the Veteran's favor, service connection in this case is warranted for tinnitus.  As previously stated, tinnitus is recognized as being capable of lay observation.  See Charles, 16 Vet. App. at 374.  As previously explained, the Board finds that the VA opinions contained in claim file are not adequate as sufficient underlying rationale was not provided nor were they supported by the record, specifically they did not consider the Veteran's report of having tinnitus during service or his significant inservice noise exposure.  Moreover, the Veteran was exposed to acoustic trauma in service and stated that he has had hearing problems and tinnitus since service.  See July 2010 VA Form 21-4138.  His statements are found to be competent and credible, and the Board finds that after resolving the benefit of the doubt in favor of the Veteran, the current tinnitus cannot be reasonably disassociated with his military service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


